Citation Nr: 0425413	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  98-16 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.	Whether injuries sustained on January 1, 1966 were in the 
line of duty.  

2.	Entitlement to service connection for the residuals of a 
left ear injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to October 
1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1997 rating decision of the White River 
Junction, Vermont, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, denied service 
connection for the residuals of a left ear injury.  The 
veteran's claim was submitted in 1996.  The appeal is also 
taken from May 1999 administrative decision that found that 
injuries sustained in a January 1966 motor vehicle accident 
were the result of the veteran's willful misconduct.  It is 
noted that the issue of entitlement to service connection for 
the residuals of an injury of the right ring finger, which 
was previously before the Board, has been granted by the RO 
in a March 2004 rating decision and is no longer subject to 
appellate review.  

In a July 2002 decision that followed a March 2001 remand, 
the Board denied the appellant's claim for service connection 
for the residuals of an injury of the left ear and found that 
injuries sustained in a motor vehicle accident in January 
1966 were the result of the veteran's own willful misconduct.  
The appellant appealed the Board's denial to the United 
States Court of Appeals for Veterans Claims (Court), and the 
Board's decision was vacated pursuant to a January 2003 
Order, following a Joint Motion for Remand and to Stay 
Further Proceedings.  The parties requested that the Court 
vacate the Board's July 2002 decision and remand the matter 
so that the Board could discuss the specific documents 
utilized to satisfy the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) and insure compliance.  The 
Court granted the joint motion and remanded the case to the 
Board.

In September 2003, the Board remanded the case to the RO for 
further development and consideration.  



FINDINGS OF FACT

1.	The veteran sustained an injury of his left ear in a motor 
vehicle accident that occurred on January 1, 1966.  

2.	The left ear injury was the result of the veteran's 
operation of a motor vehicle while intoxicated.  

3.	No other inservice injury of the left ear is demonstrated 
during service and a left ear injury is not shown to have 
been caused by any other in-service event.


CONCLUSIONS OF LAW

1.	The left ear injury sustained in a motor vehicle accident 
on January 1, 1966, is the proximate result of the veteran's 
willful misconduct.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. 
§§ 3.1, 3.301 (2003)

2.	The residuals of an injury of the left ear were not 
incurred in line of duty and may not be service-connected.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jun. 24, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
notification must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard, the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  The March 2004 
supplemental statement of the case specifically informed the 
veteran of the VCAA.  In addition, the veteran was furnished 
a letter in March 2001 that provided notification of the 
information and medical evidence necessary to substantiate 
this claim, the information and evidence that VA would seek 
to provide, and the information and evidence the appellant 
was expected to provide.  Finally, the Board, in its 
September 2003 remand, specifically addressed the VCAA and 
notified the veteran of the provisions of this law as they 
apply to his case.  In particular, the last paragraph on page 
4 and the first paragraph on page 5 describe what evidence 
would help the claim.  The Board finds that this satisfies 
the requirement that the veteran be asked to provide any 
evidence in his possession that pertains to the claim 
(although it is limited to favorable evidence).  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had a hearing on appeal.  The claim was re-
adjudicated in a supplemental statement of the case after 
VCAA-compliant notice had been given.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Review of the service medical records shows that the veteran 
was treated for complaints of drainage from his left ear in 
March 1966 at which time it was reported for clinical 
purposes that he had sustained a trauma of the ear three 
months previously.  He was again treated for complaints of 
pain and soreness in the posterior left ear, in the mastoid 
area.  It was noted that he had been involved in a motor 
vehicle accident on New Years Eve when he received a 
laceration in the mastoid area.  He now had a scar, with 
tenderness around the area.  X-ray studies were normal and an 
ear, nose and throat evaluation found no pathology.  The 
service medical records do not show any complaint or 
manifestation of left ear disability that was unrelated to 
this accident.  

A medical report from a private hospital, dated on January 1, 
1966, shows that the veteran was involved in a motor vehicle 
accident and sustained a cut on the left side of the ear.  It 
was noted that the veteran's blood alcohol was drawn at 6:45 
a.m.  Neuromuscular evaluation was negative.  The veteran had 
a badly lacerated left ear that was repaired.  It was noted 
that the sutures needed to be removed in 5 days, but that the 
veteran was "too intoxicated to comprehend."  The veteran's 
wife, or cousin, was to be contacted.  The veteran was not 
admitted to the hospital, but follow-up visits showed the 
wound to be healing well.  The sutures were removed on 
January 7, 1966, and the veteran was discharged from 
treatment on January 14, 1966.  

The RO has attempted to obtain relevant police reports, state 
motor vehicle department accident reports, and any additional 
hospital treatment records.  No additional information 
regarding the veteran's January 1966 accident, or treatment 
for the injuries that he received therein, was available.  A 
search for additional service records was similarly negative.  

The veteran testified at a hearing on appeal in October 1999.  
At that time, he stated that he had left a New Years Eve 
party at about 6:00 a.m. because he was tired.  He stated 
that he was intoxicated to the point that his spouse thought 
that he should not drive, but that he felt fine.  He stated 
that his car had missed a curve and rolled over multiple 
times.  He awoke in the emergency room.  He stated that he 
pleaded no contest to charges that had been filed, paid a 
fine, and lost his driver's license for one year.  

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated in the line of duty during active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  VA's 
General Counsel has confirmed that direct service connection 
for a disability that is a result of a claimant's own abuse 
of alcohol or drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99; VAOPGCPREC 2-98.

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).

The veteran sustained an injury of his left ear in a motor 
vehicle accident that occurred on New Years Day, 1966.  The 
service medical records show that he did have residual 
disability from that injury while he was on active duty.  
This residual disability, however, is the result of an injury 
sustained while the veteran was significantly intoxicated.  
While the veteran, in his testimony does dispute the degree 
of intoxication, he does not dispute that fact that he was 
driving after having been at a New Year's Eve party all 
night.  The emergency room report is quite specific in the 
fact that the veteran was not considered able to understand 
the follow-up instructions for his medical care due to his 
excessive intoxication.  Such intoxication is considered to 
be an abuse of alcohol.  Disability arising out of such abuse 
is not considered to have been incurred in the line of duty.  
In his testimony, the veteran admitted he was intoxicated, 
and said his wife thought he was too intoxicated to drive.  
He gave no other reason for failure to control his automobile 
on the curve in the road, he merely said that he failed to 
make the curve.  He admitted that he paid a court fine and 
lost his operator's license for a year because of the 
accident.  The veteran has not alleged that there were other 
intervening factors, such as the condition of the road, 
condition of the vehicle, other traffic, falling asleep at 
the wheel, or even an animal on the road.  He simply stated 
that he failed to make the curve.  The Board therefore finds 
that the preponderance of the evidence establishes that the 
injuries proximately resulted from driving while intoxicated, 
which is an act that involves conscious wrongdoing or known 
prohibited action on the veteran's part.  38 C.F.R. 
§ 3.1(n)(1), (3); VA Adjudication Procedure Manual M21-1, 
Part IV, para. 11.04(c)(1).  Under these circumstances, the 
claim must be denied.  

As the injury of the left ear is considered to have been 
sustained in an accident that was not in the line of duty, 
and there is no indication of record that the veteran had any 
other disability of the left ear in service or thereafter, 
service connection for a left ear disorder must be likewise 
denied.  


ORDER

Injuries sustained on January 1, 1966 were the result of 
willful misconduct and not incurred in the line of duty.  
Service connection for the residuals of an injury of the left 
ear is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



